Citation Nr: 1528626	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  15-04 525	)	DATE
	)
	)


THE ISSUE

Whether a March 18, 1982 decision of the Board of Veterans' Appeals that denied an increased rating higher than 10 percent for deep laceration of the left groin and penis without separating the ratings for scarring, penile deformity, and a left hip disability, contained clear and unmistakable error.

(The issues of entitlement to an initial rating higher than 50 percent for a mood disorder, initial rating higher than 10 percent for a left knee disability, initial rating higher than 10 percent for a right knee disability, initial rating higher than 10 percent for right hip strain, initial rating higher than 0 percent for bilateral hearing loss, initial rating higher than 10 percent for scars of the left groin, left thigh, and penis, increased rating higher than 10 percent for deep laceration of the left groin and penis with limited left hip abduction; service connection for a lumbar spine disability, sciatica, secondary to deep laceration of the left groin and penis with limited left hip abduction; and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities are addressed in a separate Board decision).




REPRESENTATION

Moving party represented by:  Douglas E. Sullivan, Attorney


APPEARANCE AT ORAL ARGUMENT

The Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The moving party served on active duty service from June 1978 to July 1980. 

This matter comes to the Board of Veterans' Appeals (Board) under 38 U.S.C.A. § 7111 (West 2002), pursuant to an April 2007 motion by the moving party alleging clear and unmistakable error in a March 18, 1982, decision, wherein the Board found that an increased rating higher than 10 percent for deep laceration of the left groin and penis was not warranted (and did not separate ratings for scarring, penile deformity, or a left hip disability).


FINDINGS OF FACT

1.  By a decision entered March 18, 1982, the Board found that entitlement to an increased rating higher than 10 percent for deep laceration of the left groin and penis was not warranted (and did not separate ratings for scarring, penile deformity, or a left hip disability).

2.  The March 18, 1982, Board decision was supported by the evidence then of record, and was consistent with the applicable law and regulations existing at that time, and the decision does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The Board's decision of March 18, 1982, which denied an increased rating higher than 10 percent for deep laceration of the left groin and thigh and did not separate ratings for scarring, penile deformity, or a left hip disability, did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1403 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  The provisions of the VCAA are not, however, applicable to a clear and unmistakable error (CUE) claim.  Livesay v. Principi, 15 Vet. App. 165 (2001). 

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104.  However, a final Board decision may be revised or reversed on the grounds of CUE. 38 U.S.C.A. § 7111(a). 

In order to determine whether CUE was present in a prior determination it must be shown that (1) either the correct facts, as they were known at the time, were not before the adjudicator (e.g., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994). 

CUE is a very specific and rare kind of "error." 38 C.F.R. § 20.1403(a).  The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  There must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made in order to warrant revision of a Board decision on the grounds of CUE.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and unmistakable error does not include (1) a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill the duty to assist; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003). 

A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005). 

In June 1980, prior to his separation from service, the Veteran filed a service connection claim for, in pertinent part, left hemipelvis instability, symptomatic severe; sexual dysfunction with prostatitis; and left leg atrophy.  In July 1980, right after discharge, the Veteran filed another service connection claim, referring to the March 1980 Medical Board for the disabilities claimed.  The March 1980 Medical Board summary notes that the Veteran was in a motorcycle accident in service in June 1979 in which he sustained a pubic diastasis with sacroiliac joint disruption of the left side and laceration to the left groin, which involved the bulbocavernosus and adductor musculature.  

In a March 1981 rating decision, the RO granted service connection for deep laceration of the left groin and penis with limited left hip abduction and assigned a 10 percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5315, muscle group XV, which, in pertinent part, addresses adduction and flexion of the hip.  He was denied service connection for left leg atrophy and prostatitis with sexual dysfunction, as it was not found on the last examination.  The Veteran appealed the rating decision insofar as it only gave him a 10 percent rating for his service-connected disability to the Board, which in March 1982, inter alia, denied an increased rating higher than 10 percent for deep laceration of the left groin and penis with limited hip abduction.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity (38 U S C 355, 38 C F R Part 4) (1981).  Separate diagnostic codes identify the various disabilities.  A deep laceration of the left groin and penis with limited left hip abduction and damage to the muscles of the muscle thigh group (Muscle Group XV) may be assigned a twenty per cent (20%) rating if moderately severe and a ten per cent (10%) evaluation if moderate (Diagnostic Code 5315).

During the course of this appeal, the moving party has advanced allegation of error in the March 1982 Board decision that determined that entitlement to an increased rating higher than 10 percent for deep laceration of the left groin and penis was not warranted.  Specifically, the Veteran's attorney has argued that the Board failed to provide separate evaluations for muscle impairments, scarring, and penile deformity.  See April 7, 2007 statement; June 2014 Board hearing.  The Veteran's representative notes that an October 2010 rating decision assigned separate ratings for scars of the left groin, thigh, and penis, and for erectile dysfunction status post penis trauma with deformity, as well as special monthly compensation.

Initially, the Board notes that the RO's October 2010 decision to assign separate ratings for the scarring on the left groin, thigh, and penis, and for erectile dysfunction and special monthly compensation was based in part on a June 2010 QTC examination, which was not of record at the time of the Board's March 1982 decision.  Therefore, this record cannot be considered in a decision as to whether the Board clearly and unmistakably erred in its 1982 analysis of the records before it.

As to the moving party's contention that the Board failed to separately rate scarring, penile deformity, and a left hip disability, the evidence at the time of the 1982 decision showed that the Veteran was in a motorcycle accident in service in June 1979 in which he sustained a pubic diastasis with sacroiliac joint disruption of the left side and laceration to the left groin, which involved the bulbocavernosus and adductor musculature.  See March 1980 Medical Board summary.  Physical Evaluation Board proceedings dated in May 1980 note that the Veteran was diagnosed with left hemipelvis instability, rated equivalent to lumbosacral strain, severe.  The Veteran was medically discharged effective February 1980.  His discharge examination noted that the Veteran had left hemipelvis instability, in addition to severe sexual dysfunction and left leg atrophy, in pertinent part.  A February 1980 clinical record noted that the Veteran had possible neurological damage to his penis and sphincter.  On a May 1980 rebuttal statement to the Medical Evaluation Board, the Veteran noted that he was having constant pain and weakness in his left leg and was required to wear a body brace.

After service, the Veteran underwent a VA examination in August 1980, which noted complaints of pain in the leg and left side of the lower back and thigh.  Physical examination showed a scar on the penis and left thigh.  Hip abduction on the left was limited to 30 degrees; and left hip flexion was limited to 80 degrees.  The diagnosis was residuals of laceration to the left groin, muscle group 15; and mild chronic lumbar strain.

A November 1980 orthopedic examination also noted impressions of residuals of laceration involving the left groin, with injury to muscle group 15; instability of the left sacroiliac joint by history, not demonstrated on present examination; and chronic lumbar strain, mild.

In the March 1982 decision, the Board noted the evidence, particularly the findings on the November 1980 VA examination report.  It was noted that the Veteran complained of pain on the left side of the lower back and thigh while walking.  Scarring was noted on the penis and left thigh.  Hip abduction was accomplished to 45 degrees on the right and 30 degrees on the left.  Hip flexion was to 120 degrees on the right and 80 degrees on the left.  X-rays of the pelvis and left hip revealed no abnormality.  Diagnosis included residuals of laceration of the left groin (muscle group XV).  The Board noted that there was no tenderness to palpation over the scars, and no significant loss of subcutaneous tissue mass at the site of the scars.  The overall finding on orthopedic evaluation in November 1980 was residuals of laceration of the left groin, with injury to muscle group XV; instability of the left sacroiliac joint, by history, not demonstrated on present examination.

In denying entitlement to an increased rating higher than 10 percent for deep laceration of the left groin and penis, the Board determined that the post-service examinations showed that the scars at the groin, thigh, and penis were well-healed and nontender.  It was further noted that there was slight weakness on adduction of the left hip, but left hip flexion, extension, and abduction were within normal limits.  Finally the Board noted that radiographic testing of the left hip, pelvis, lumbosacral spine failed to reveal deformity, and there was no indication of instability in the left sacroiliac joint on the most recent evaluation.  Thus, the Board found that the deep lacerations of the left groin and penis were manifested by well-healed scars and slight adduction weakness; and that a rating in excess of 10 percent was not warranted under 38 U.S.C. 355; 38 C.F.R. Part 4, Diagnostic Code 5315.

It is not undebatable that a failure to apply relevant diagnostic codes at the time of the 1982 Board decision would have changed the outcome of the decision.  The Board noted that while there was scarring on the penis, groin, and left thigh, the scars were non-tender and well-healed.  Thus, a separate rating would not have been warranted under 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, or 7805.  A 10 percent evaluation is warranted for superficial, poorly nourished scars with repeated ulceration.  Diagnostic Code 7803.  A 10 percent rating is warranted for superficial scars which are tender and painful on objective demonstration.  Diagnostic Code 7804.  Scars also may be evaluated on the basis of any related limitation of function of the body part which they affect under Diagnostic Code 7805; but no such impairment was noted on examination in November 1980.

As for penile deformity, while the service treatment records noted  possible neurological damage to the penis in February 1980, post-service evaluation did not indicate any findings of erectile dysfunction or penile deformity on genitourinary examination.  The only impairment noted on the penis was the scars on examination in November 1980.  Thus, a rating under Diagnostic Code 7522 for deformity of the penis with loss of erectile power, warranting a 20 percent rating, would not have been applicable.

Regarding a left thigh disability, the Board noted that there was slight weakness on adduction of the left hip, but left hip flexion, extension, and abduction were within normal limits, and that radiographic testing of the left hip and pelvis failed to reveal deformity.  Also, there was no indication of instability in the left sacroiliac joint on the most recent evaluation.  Thus, a compensable rating based on limitation of motion of the left hip would not have been applicable, as well.  See. e.g., Diagnostic Code 5253 for limitation of motion of the thigh.

Thus, it appears that the Board considered the impairment in the groin, penis, left thigh, and left hip in determination the proper disability rating for the Veteran's injuries; but decided that separate compensable ratings were not warranted at that time.  

The Board finds that the March 1982 decision was based on the correct facts known at the time, as well as the law. Contrary to the Veteran's allegation, the Board considered the pertinent evidence in determining that a rating higher than 10 percent was not warranted for the deep laceration to the left groin and thigh, including, in effect, that separate ratings were not warranted for scarring, penile deformity, or a left hip disability.  While the Board did not explicitly cite to the diagnostic codes addressing scarring and penile deformity, evidence of record, particularly the November 1980 VA examinations, considered by the Board at that time, supported a conclusion that separate ratings for scarring, penile deformity, or a left hip disability were not warranted.  See 38 C.F.R. § 20.1403(c). 

As to the assertions that the Board should have evaluated the evidence of impairment in the penis, left hip, and scarring differently, this amounts to no more than a disagreement as to how that evidence was evaluated.  A CUE claim made on this basis does not meet the stringent definition of CUE.  See 38 C.F.R. § 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).  The moving party has not identified any error of the Board that, had it not been committed, would have compelled a different decision.  For these reasons, the Board's March 1982 decision did not contain CUE; there is no indication that the correct facts, as they were known at the time of the Board's March 1982 decision were not before the Board; the statutory or regulatory provisions extant at that time were not incorrectly applied; and there is no evidence that an undebatable error was rendered of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See 38 C.F.R. § 20.140; Damrel v. Brown, 6 Vet. App. 242 (1994).

It is also noted that this decision is not a dismissal without prejudice to refiling. Here, the moving party pled its case with sufficient specificity, and the motion is denied on the merits.  The March 1982 Board decision is no longer subject to revision on the grounds of CUE.  Any future motions on this issue will be dismissed with prejudice.  38 C.F.R. § 20.1409(c) (2014).


ORDER

The motion for reversal or revision of the March 18, 1982, Board decision on the grounds of CUE is denied



                       ____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



